Case 1:20-cv-00066-SPW Document 13 Filed 08/07/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT FILED
FOR THE DISTRICT OF MONTANA AUG 07 2020
BILLINGS DIVISION

Clerk, U S District Court
District Of Montana
Billings

KEITH HAMMOND,
CV 20-66-BLG-SPW

Plaintiff,
VS. ORDER

WEATHERFORD U.S., L.P., and
ANDREW E. NETZ,

Defendants.

 

 

Defendants Weatherford U.S., L.P. and Andrew E. Netz move for the
admission of Elizabeth B. Kamin to practice before the Court in the above
captioned matter with T. Thomas Singer of Billings, Montana, designated as local
counsel. The motion complies with Local Rule 83.1(d), and Plaintiff does not
object.

IT IS SO ORDERED that Defendants Weatherford U.S., L.P. and Andrew
E, Netz’s motion to admit Elizabeth B. Kamin to appear pro hac vice (Doc. 10) is
GRANTED and she is authorized to appear as counsel with T. Thomas Singer

pursuant to L.R. 83.1(d) in the above captioned matter.

DATED this / day of August, 202
L fe LiMo,

“SUSAN P. WATTERS
United States District Judge
